Citation Nr: 1730601	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for neuropathy, to include peripheral neuropathy and diabetic neuropathy of the lower extremities, to include as due to herbicide exposure and/or as secondary to diabetes mellitus, type II. 

3.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure; entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide exposure; and entitlement to service connection for bladder cancer, to include as secondary to herbicide exposure.  The Veteran filed a timely appeal. 

In June 2015, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ); a transcript of the hearing is of record.  In April 2017, the Veteran was sent a letter informing him that the VLJ was no longer with the Board and he had the right to another hearing.  The Veteran responded later that month that he did not want to appear at another Board hearing and requested that the Board consider his case based on the evidence of record.

In August 2015, the Board recharacterized the claim to include entitlement to service connection for neuropathy, to include peripheral neuropathy and diabetic neuropathy of the lower extremities, based on the lay and medical evidence of record.  The Board remanded the claims for further development.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and was not otherwise exposed to herbicide agents, to include Agent Orange.

2.  The preponderance of the evidence shows that the Veteran's diabetes mellitus did not manifest in service, within the one year presumptive period, or for many years thereafter, and is not related to service.

3.  The preponderance of the evidence shows that the Veteran's neuropathy, to include peripheral neuropathy and diabetic neuropathy of the lower extremities, did not manifest in service, within the one year presumptive period, or for many years thereafter, and is not related to service.  

4.  The preponderance of the evidence shows that the Veteran's bladder cancer did not manifest in service, within the one year presumptive period, or for many years thereafter, and is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II are not met on a direct or presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for neuropathy, to include peripheral neuropathy and diabetic neuropathy of the lower extremities, are not met on a direct, secondary, or presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for bladder cancer are not met on a direct or presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in December 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment, and private treatment records.

As previously discussed, in August 2015, the Board remanded the Veteran's claims to the RO for further development.  The Board's directives included obtaining private treatment records from two private physicians.  In September 2015, the RO sent the Veteran a letter requesting that the Veteran complete and return the VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information.  The private treatment records were uploaded into the Veterans Benefits Management System (VBMS) later that month and the most recent VA treatment records have been uploaded and associated with the Veteran's claims file.  

Additionally, for the reasons indicated in the discussion below, the Board finds that, under the circumstances of this case, a VA examination is not warranted because the evidence does not indicate that the Veteran's diabetes mellitus, type II, neuropathy, to include peripheral neuropathy and diabetic neuropathy of the lower extremities, and bladder cancer may be associated with service.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board also asked the RO to verify from all appropriate sources, including the Joint Services Records Research Center (JSRRC), to determine whether the Veteran was exposed to herbicides while stationed at the U.S. Naval Communications Station in Guam from March 1965 to November 1965.  As will be discussed further, the RO found that based on the response from Compensation Service, no further action would be taken to attempt to verify the Veteran's alleged exposure to herbicide, to include continued development to JSRRC.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes, peripheral neuropathy, and bladder cancer are chronic diseases.  See 38 C.F.R. § 3.309(a) (listing diabetes, organic diseases of the nervous system, and malignant tumors as chronic diseases).  See also VA Adjudication Manual, IV.ii.2.B.2.b. (Mar. 2, 2017) (indicating peripheral neuropathy is an organic disease of the nervous system.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicide agents (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C.A. § 1116 (f) and 38 C.F.R. § 3.307 (a)(6).  VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases, such as diabetes mellitus, type II, are presumptively service-connected.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including diabetes mellitus, type II shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

Service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (a),(b) (2016).

The Veteran contends that his diagnosed diabetes mellitus, type II; neuropathy, to include peripheral neuropathy and diabetic neuropathy of the lower extremities; and bladder cancer are a result of exposure to herbicides, to include Agent Orange.  

The Veteran's service treatment records (STRs) do not contain notions of complaints or diagnoses of diabetes, neuropathy, and bladder cancer.  The Veteran's March 1964 enlistment report of examination revealed a normal physical clinical evaluation.  The Veteran self-reported normal medical history (with the exception of a history of mumps and whooping cough).  In the February 1966 discharge report of medical examination, the examiner reported a normal physical clinical evaluation for the Veteran with the exception of his sinuses, ophthalmoscopic issue, and psychiatric issue.  

Post service medical treatment records reveal diagnoses and treatment for diabetes mellitus, type II; diabetic neuropathy; and transitional cell carcinoma of the bladder (cancer).  In September 2010, a family history (sister) of diabetes was noted in the Veteran's medical records.  

In a December 2009 statement, the Veteran reported that he was in Guam by dump sites, Urumao 1 and 2, and dioxin was present in his area.  He reported that he developed his conditions, and his doctor felt they were from exposure to Agent Orange.  He also reported that there was no family history of any of his conditions.  

In June 2015, the Veteran testified during a Board hearing that he was stationed at the U.S. Naval Communications Station in Guam from March 1965 to October 1965.  He testified that the U.S. Naval Communications Station was "backed up" to Anderson Air Force Base, where he contended pesticides, Agent Orange, or other toxins were used to kill foliage around the air strip and bases.  He stated that his station at U.S. Naval Communications Station was "right up" to the Anderson Air Force Base where the Veteran contended used Agent Orange.  He also reported that the island was only eight miles by 30 miles, and it did not take much for the wind to blow.  He reported that his military occupational specialty (MOS) was working in supply while he awaited top secret clearance after graduating from technical school.  The Veteran did not know what was inside the drums he moved as a part of his MOS.  He reported that he also sprayed the grounds, but did not know what he was spraying.  He did, however, report that there was a lot of odor of either gas or kerosene that came from the spray.  The equipment used to spray was a hose that the Veteran described as a weed killer.  He reported that in 1999 he was diagnosed with bladder cancer and in 2000 or 2001, he was diagnosed with diabetes at the VA in Ft. Myers.  He further reported that he had no history of diabetes in his family.  The Veteran reported that he believed his peripheral neuropathy was secondary to the diabetes based on what he was told by a VA doctor.  The Veteran stated that his doctor has not said that his bladder cancer was connected to herbicide exposure.  

After his Board hearing in June 2015, the Veteran called his physician and requested an opinion from the doctor affirming that since there was no family history, then his diabetes was most likely from Guam.  The physician wrote that he did not know of a scientific reason to suspect that being in Guam was the cause of the Veteran's diabetes.  The doctor further stated that lifestyle was the primary medical reason for the Veteran's diabetes and included a progress note where the Veteran stated "I have problems with my diet."

A. Presumptive Service Connection

The Veteran's military personnel records reflect that the Veteran was stationed at Guam during March 1965 to November 1965.  The Veteran contends that his diagnosed; neuropathy; and bladder cancer are due to his exposure to Agent Orange.  However, neuropathy and bladder cancer (specifically diagnosed as a transitional cell carcinoma of the bladder) are not among the listed diseases associated with Agent Orange exposure.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).  Therefore, service connection based on an Agent Orange presumptive basis for peripheral neuropathy and diabetic neuropathy of the lower extremities and bladder cancer must be denied.  

In June 2016, the RO received a response from Compensation Service on the question of whether the Veteran was exposed to herbicides while stated at the U.S. Naval Communications Station in Guam during March 1965 to November 1965.  The RO was told that the Department of Defense (DoD) provided a listing of locations outside Vietnam and the Korean DMZ where Agent Orange was used, tested, or stored.  The list does not contain names of individuals involved with Agent Orange.  Additionally, there were no references to routine base maintenance activities such as range management, brush clearing, and weed killing.  These were accomplished with commercial herbicides on all military bases worldwide.  Commercial herbicides do not fall under the regulations governing Agent Orange exposure at 38 C.F.R. § 3.307(a)(6)(i).  The DoD has not identified any location on the island of Guam where Agent Orange was used, tested, stored, transported, or "dumped."  Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971.  There were no combat operations on Guam during those years and so there was no need for Agent Orange use there.  Additionally, Guam was not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi to South Vietnam via merchant ships.  Therefore, Compensation Service could not provide evidence to support the claim that the Veteran was exposed to herbicides, including Agent Orange, in Guam.  

In December 2016, the RO made a formal finding that the evidence denied that the Veteran was exposed to herbicides, namely Agent Orange.  Based on the response from Compensation Service, the RO found that a request to contact JSRRC to attempt to verify whether the Veteran was exposed to herbicides should not have been initiated due to the Veteran not meeting the criteria per M21-1IV.ii.1.H.7.a. The RO found that due to the availability of personnel records and the information submitted by the Compensation Service in the electronic file, continued development to JSRRC would be futile.  The RO concluded the Veteran's exposure to herbicides had not been verified.  

Thus, although the Veteran's diagnosed diabetes is among the diseases presumed service connected for veterans who were exposed to Agent Orange, and veterans who served in Vietnam are presumed to have been exposed to Agent Orange, the above evidence reflects that the Veteran did not serve in Vietnam or any location where herbicide agents, namely Agent Orange, were used.  

As to the Veteran's contention that he was exposed to Agent Orange at Guam, the Board finds that his statements are not indicative of Agent Orange exposure. The Board notes that the Veteran submitted as a part of his claims file numerous documents alleging that Agent Orange was used in Guam.  However, these documents contain general and unsupported assertions of Agent Orange use in Guam.  Moreover, the Veteran reported that he did not know what he was spraying on the grounds in Guam, only that the substance had an odor of either gas or kerosene.  He also reported that he did not know what were in the drums that he moved.  The Veteran has not provided enough information from which the Board can infer that he was at least as likely as not exposed to herbicides, namely Agent Orange.  Therefore, service connection based on herbicide exposure, namely Agent Orange, on a presumptive basis must be denied.  

The Board also notes that the Veteran was diagnosed with diabetes, peripheral neuropathy, and bladder cancer, which are chronic diseases for which service connection may be granted on a presumptive basis.  However, the above evidence reflects that these diseases did not manifest within the one year presumptive period, as they were diagnosed many years after service and there is no lay or medical evidence indicating there were symptoms of these diseases within the presumptive period that were early manifestations of the chronic diseases.  Further, the lack of any evidence including lay evidence of symptoms during service which have continued to the present day weighs against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).

The failure to meet the criteria for a presumption does not, however, preclude a veteran from establishing entitlement to service connection on a different basis.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

B. Direct Service Connection

On a direct service connection basis, the Veteran has current diagnoses of diabetes neuropathy, and bladder cancer, thus satisfying the first element. 

The dispositive issue for direct service connection in this case is whether the Veteran's diagnosed disabilities had their onset in or are related to his military service. 

As noted above, the Veteran's STRs do not contain notations of complaints, symptoms, or a diagnosis of diabetes, neuropathy, and bladder cancer.  The February 1966 separation report of medical examination revealed his endocrine system had a normal clinical evaluation, a normal clinical evaluation for the lower extremities, and a normal clinical evaluation of his abdomen and viscera.  

There is no evidence indicating that the Veteran's diabetes, neuropathy, and bladder cancer may be associated with service on any basis.  The Veteran's contentions that his disabilities are a result of herbicide exposure, namely Agent Orange, have remained consistent in all of his statements.  The Veteran has not alleged a nexus between his disabilities and his service outside of his purported herbicide exposure.  There is no evidence establishing that an event, injury, or disease occurred in service or manifested during the applicable presumptive period and there is no indication that the Veteran's disabilities or persistent or recurrent symptoms of his disabilities may be associated with his service or with another service-connected disability, therefore a VA examination is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, as for any direct assertions by the Veteran, or any representative that there exists a medical relationship between the Veteran's diabetes, neuropathy, and bladder cancer and service, the Board notes that the matter of the etiology of the disabilities here at issue is one within the province of trained professionals. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), here, the matter of the etiology of his disabilities is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As none of the identified individuals is shown to be other than a layperson without the appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  Hence, in this case, lay assertions of medical nexus have no probative value.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for direct service connection for diabetes, neuropathy, and bladder cancer. The benefit-of-the-doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
C. Secondary Service Connection

The Veteran contends that his diagnosed neuropathy, to include peripheral neuropathy and diabetic neuropathy of the lower extremities, is secondary to his diagnosed diabetes mellitus, type II.  

As noted, service connection is warranted for disability due to or aggravated by service connected disease or injury.  Given the Board's decision to deny entitlement for service connection for the Veteran's diabetes mellitus, type II, the claim for service connection on a secondary basis for disability secondary to this disease must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.

Entitlement to service connection for neuropathy, to include peripheral neuropathy and diabetic neuropathy of the lower extremities, to include as due to herbicide exposure and/or as secondary to diabetes mellitus, type II is denied. 

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


